Citation Nr: 1539761	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to reinstatement of Veterans Retraining Assistance Program benefits.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel












INTRODUCTION

The Veteran had active service from September 2003 to November 2003.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2013 determination form the Department of Veterans Affairs (VA) Educational Center in St. Louis, Missouri.  

The Veteran testified at a hearing before the Board in November 2014.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

1.  The Veteran violated the terms of the Veterans Retraining Assistance Program by reducing his credit hours to less than full time. 

2.  The Veteran was not at complete fault for violating the terms of his educational benefit, as he received erroneous and faulty information from his educational institution, which he relied upon to his detriment.  


CONCLUSION OF LAW

Entitlement to reinstatement of Veterans Retraining Assistance Program benefits must be denied.  VRAP 38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was receiving education benefits from the Veteran's Retraining Assistance Program (VRAP), which were withdrawn because he reduced his enrollment to less than full time.  The Veteran is asking for his VRAP benefits to be reinstated, because he was provided incorrect information by his educational institution, which he detrimentally relied upon.  

VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See title II of Public Law 112-56.  The VRAP directs VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA. 

The program may enroll up to 45,000 veterans in Fiscal Year 2012, beginning July 1, 2012, and up to 54,000 veterans from October 1, 2012 through October 1, 2013, with training concluding by March 31, 2014.  

In order to qualify for the retraining assistance, a veteran must satisfy the following eligibility criteria: be at least 35 but no more than 60 years old, at the time of application; be unemployed on the date of application; not enrolled in any Federal or state job training program at any time during the previous 180-day period as of the application date; in receipt of an other than dishonorable discharge from the last period of service in the armed forces; not eligible for any other VA education benefit program; not in receipt of VA compensation due to Individual Unemployability; and submit an application no later than October 1, 2013. 
Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Participants may receive up to 12 months of training assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

A review of the record shows that the Veteran was approved for VRAP benefits in April 2013.  At that time he was entitled 12 months of educational benefits.  In August 2013, the Veteran claims that his physical therapy program was being transferred to a different full time program and that all of his courses previously certified under VRAP would transfer to the new program.  A letter verifying this change was sent to the Veteran in August 2013.  The Veteran then states, in a March 2014 statement, that all of his courses did not transfer as was promised and instead he was placed in a six year physical therapy program.  As such, he was forced to withdraw from this program because his courses were no longer VRAP approved.  The Veteran is requesting that his entitlement to participate in the VRAP program be reinstated, as well as any remaining corresponding financial benefit.  

The Veteran has also stated that he is under tremendous financial hardship and he really wants to complete this program in order to secure gainful employment.  Although the Board empathizes with the Veteran and is sympathetic to his situation, there is simply no legal basis under which the Board can reinstate the Veteran's benefits after he no longer became a full time student.  VRAP benefits are authorized under the VOW to Hire Heroes Act of 2011 for certain education programs and are authorized only for full time programs and participants must be enrolled in a VA approved program of education offered by a community college or technical school and the program must be a full time program.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Duties to Notify and Assist

VA's statutory duties to assist and notify impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  There are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to Veterans Retraining Assistance Program benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129   (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  


ORDER

Entitlement to reinstatement of VRAP benefits is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


